McMurray, Presiding Judge.
Defendant was convicted of burglary and sentenced to serve 20 years. Defendant appeals. Held:
It appears that neither an enumeration of errors nor brief has been filed in this case in accordance with Rule 14 (Code Ann. § 24-3614) of this court after due notice by our order dated September 16,1981, directing that an enumeration of errors and brief be filed not later than 4:30 p.m., Monday, September 21, 1981, or the appeal would be subject to dismissal under Rule 27 (a) (Code Ann. § 24-3627 (a)) and Rule 14 of this court.
Nevertheless, we have examined the record and transcript and found no errors prejudicial to the defendant’s rights. A rational trier of fact (the jury in the case sub judice) could reasonably have found from the evidence adduced at trial proof of the guilt of the defendant beyond a reasonable doubt of the offense of burglary. Drake v. State, 245 Ga. 798, 799 (267 SE2d 237); Sanders v. State, 246 Ga. 42 (1) (268 SE2d 628).

Judgment affirmed.


Quillian, C. J., and Pope, J., concur.